UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-1869



THEODORE M. BANKS,

                Plaintiff - Appellant,

          v.


NORTH CAROLINA DEPARTMENT OF CORRECTIONS; HARNETT CORRECTIONAL
INSTITUTION,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:03-cv-00772-BO)


Submitted:   March 21, 2008                 Decided:   April 1, 2008


Before NIEMEYER and KING, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Theodore M. Banks, Appellant Pro Se.    Joseph Finarelli, Thomas
Henry Moore, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Theodore M. Banks appeals the district court’s orders

granting summary judgment to the Defendants in his civil action.

We   have    reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      See Banks v. North Carolina Dep’t of Corr., No. 5:03-cv-

00772-BO (E.D.N.C. Mar. 30, 2006 & Aug. 20, 2007).             We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                  AFFIRMED




                                   - 2 -